Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 1 of 26 PageID: 29




                     EXHIBIT 1
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 2 of 26 PageID: 30



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

       UNITED STATES OF AMERICA,              .
                                              .
                Plaintiff,                    .
                                              . Case No. 21-mj-09067
       vs.                                    .
                                              . Newark, New Jersey
       STEVEN BROOKS,                         . March 19, 2021
                                              .
                Defendant.                    .
                                              .


                           TRANSCRIPT OF BAIL HEARING
                         BEFORE THE HONORABLE MARK FALK
                      UNITED STATES CHIEF MAGISTRATE JUDGE


       APPEARANCES (the parties appeared via Zoom videoconference):

       For the Government:        BENJAMIN LEVIN, ESQ.
                                  DOJ-USAO
                                  U.S. Attorney's Office, District of NJ
                                  970 broad street, Suite 7th Floor
                                  Newark, NJ 07102
                                  (973) 645-2762
                                  benjamin.levin@usdoj.gov


       For the Defendant:         ALAN L. ZEGAS, ESQ.
                                  60 Morris Turnpike, Third Floor West
                                  Summit, NJ 07901
                                  (973) 379-1999
                                  azegas@zegaslaw.com




       Audio Operator:

       Transcription Service:          KING TRANSCRIPTION SERVICES
                                       3 South Corporate Drive, Suite 203
                                       Riverdale, NJ 07457
                                       (973) 237-6080

       Proceedings recorded by electronic sound recording; transcript
       produced by transcription service.
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 3 of 26 PageID: 31
                                                                             2


   1                                  I N D E X

   2

   3   Proceeding                                                    Page

   4      Proceedings                                                  3

   5      The Court's Ruling                                           19

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 4 of 26 PageID: 32
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                                    3


   1                           (Commencement of proceedings)

   2

   3                 THE COURT OFFICER:        United States of America v.

   4   Steven Brooks, Docket 21-9067.

   5                 Judge Falk, you're on the record.

   6                 THE COURT:        All right.     Good morning.

   7                 May I have the appearances of counsel, please.

   8                 MR. LEVIN:        On behalf of the United States,

   9   Benjamin Levin, L-e-v-i-n.

  10                 Good morning, Judge.

  11                 THE COURT:        Good morning.

  12                 MR. ZEGAS:        Alan Zegas for Steven Brooks.     I have a

  13   little laryngitis.             I apologize.

  14                 THE COURT:        Yeah, great.     Great.

  15                 Lorraine, can we have the -- mute because it's too

  16   loud.     I can't hear Mr. Zegas.

  17                 Thank you.        And, again, if that has to change,

  18   that's fine.

  19                 So all right.        You know, the defendant had appeared

  20   before another judge for initial appearance and had consented

  21   to detention.         And then when I was on duty, there was a

  22   request for bail, a bail application.               The Government is

  23   seeking detention.             And it sort of came up at a time when I

  24   had limited time, so I did ask for some papers, and both

  25   sides submitted essentially letter briefs, very carefully
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 5 of 26 PageID: 33
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                               4


   1   analyzing the situation, which I have read and am prepared to

   2   deal with.

   3                 So the Government is seeking detention in this

   4   case.

   5                 Mr. Levin, I'll hear from you, if you wish to be

   6   heard.

   7                 MR. LEVIN:       Yes, Judge.   Thank you.

   8                 Judge, the Government is asking for detention in

   9   this matter.         It's our position that the defendant poses a

  10   great risk to the community, especially children.            And his

  11   proposed bail package is insufficient to ensure the safety of

  12   the public.

  13                 The defendant has been a school teacher in New

  14   Jersey for over a decade.           He's also worked in other

  15   capacities with children.           And in terms of the matter before

  16   the Court and the current charges, the defendant's hard drive

  17   in question contained dozens of pornographic videos and

  18   images of minors, but what was even worse was that it also

  19   contained videos of active recruitment of minors to send him

  20   sexually explicit materials.

  21                 Again, as the Government noted in our letter brief,

  22   when some of the minors tried to either cut off communication

  23   or stop sending illicit materials to the defendant, the

  24   defendant, through the fake online persona that he created,

  25   sent the minors threatening messages to -- in an attempt to
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 6 of 26 PageID: 34
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                                   5


   1   convince them to continue to send him pornographic materials,

   2   threatened to essentially embarrass these children in public

   3   if they wouldn't apply with his demands.

   4                 And so in terms of the Government's -- in terms of

   5   those factors, he's a danger to the community.           We also

   6   believe the strength of the case is overwhelming here, and

   7   the high likely penalties associated with the charges also

   8   makes the defendant a flight risk.         So it's our position that

   9   he's both a danger to the community and a risk of flight.

  10                 We're asking that the Court should deny the request

  11   for pretrial release under any conditions.           We'll note

  12   specifically, Judge, in terms of a strength of the case, a

  13   company in Washington notified the FBI at the end of January

  14   that they observed what they thought was child pornography,

  15   and other related items on the defendant's hard drive.                And

  16   in terms of possession, one of the elements of any potential

  17   trial that may happen in this case, the hard drive in

  18   question is undisputably the defendant's hard drive.              There's

  19   no dispute.        There cannot be a dispute that it's his hard

  20   drive.      And so the question would be the content of it, which

  21   also, in our view, is not in dispute, based on the images and

  22   the videos.

  23                 As the complaint and the facts in our letter brief

  24   note, the defendant sent an email to that company in

  25   California stating in substance and in part, that he had
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 7 of 26 PageID: 35
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                                6


   1   private and sensitive information on the drive that he was

   2   concerned about other people at the company having access to.

   3   And in our view, that's consciousness of guilt.            And it also

   4   goes to the defendant's knowledge of the hard drive's

   5   contents.

   6                 And then specifically, Judge, relating to the

   7   strength of the current charges in the complaint, the

   8   Government in this matter learned about this in late January.

   9   We moved as quickly as we possibly could after being alerted

  10   by that company in California about the possible child

  11   pornography to figure out exactly what we had here.            And

  12   then, if warranted, which it was, to bring the appropriate

  13   charges.

  14                 We note that the speed with which the Government

  15   moved from finding out about the images and other materials

  16   on the hard drive, we note that in his bail application,

  17   because this investigation is very much ongoing.            Even since

  18   the date of the filing of the complaint, the Government has

  19   identified initial minor victims pursuant to a search warrant

  20   of the hard drive and in terms of the analysis of the hard

  21   drive's contents.

  22                 And so, as we noted in our letter brief, again, as

  23   it goes to risk of flight and danger to the community, there

  24   are more victims here than what are even outlined in the

  25   complaint.        And so any potential indictment in this matter
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 8 of 26 PageID: 36
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                                 7


   1   will cover additional children for which the defendant, as it

   2   would be alleged, had inappropriate contact with.

   3                 And so that, in turn, would increase the potential

   4   maximum exposure that the defendant would face on any -- on

   5   any sentence that he may get in this case.

   6                 And so what do we have here in terms of -- so,

   7   again, as to the Government's position regarding the strength

   8   of the evidence, we believe that it is overwhelmingly strong.

   9   And so that's -- and that is a critical aspect in terms of

  10   how the Court should analyze the danger to the community, but

  11   also the risk of flight.

  12                 So specifics, what do I mean, Judge, specifically

  13   in terms of danger to the community?          Access to children is

  14   really concerning here.          The defendant, as I mentioned, was

  15   an elementary school teacher, and he helped run a youth

  16   soccer program.          His résumé indicates prior experience at an

  17   elementary school, at another school, work at a day camp.

  18                 So, simply put, the defendant has been around

  19   hundreds of children during the course of his career.             Minor

  20   Victim 1 in the complaint is a high school student in New

  21   Jersey that the defendant knew, which, again, goes towards

  22   his knowledge that the illicit material of that minor on the

  23   hard drive was, indeed, images of a minor.           It's extremely

  24   concerning, because, as specifically relating to Minor

  25   Victim 1, as outlined in our letter brief, there was
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 9 of 26 PageID: 37
       |Bail Hearing
       |21-mj-09067, March 19, 2021
                                                                             8


   1   essentially a threat made by the defendant to Minor Victim 1

   2   when Minor Victim 1 decided to block the defendant on

   3   Instagram, telling Minor Victim 1 that if -- if Minor

   4   Victim 1 didn't continue to send illicit materials, that the

   5   defendant would essentially spread a falsehood about Minor

   6   Victim 1 to other people in the school; specifically, the

   7   defendant reached out to Minor Victim 1 on Minor Victim 1's

   8   school email account, Judge.        And so we find that behavior to

   9   be extremely concerning.

  10                 Also that Minor Victim 1 was affected in a very

  11   negative way, based on the defendant's conduct emotionally,

  12   which I think would go without saying, but also in terms of

  13   academically, which also, you know, is important in terms of

  14   where Minor Victim 1 is.

  15                 Additionally, regarding danger to the community,

  16   Minor Victim 5 is a current high school student who knew the

  17   defendant.        Minor Victim 6, current high school student in

  18   New Jersey.        Minor victims 7 and 8 are also high school

  19   students in New Jersey.

  20                 And so some of these, as I've mentioned, some of

  21   these minors have had dealings with the defendant, "dealings"

  22   meaning he knows who they are.        He knows how old they are.

  23   And he knows that they are children, Judge.

  24                 And so, to us, you know, protecting children,

  25   there's nothing that's more important in terms of a societal
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 10 of 26 PageID: 38
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                               9


    1   concern and the -- specifically what we believe to be the

    2   defendant's danger to the community.

    3                 We also believe that the other minor victims that

    4   are described in the complaint are high school students who

    5   don't live in New Jersey, so we believe not only is the

    6   defendant a threat to the community locally, but he's a

    7   threat in other states as well, Judge.         And so as we noted in

    8   the letter brief, we estimate that there's in the ballpark of

    9   about approximately 30 additional individuals who appear to

  10    be under age, based upon images and other materials on the

  11    hard drive, who the Government -- as I said, this is an

  12    ongoing investigation, and we are confirming the ages and

  13    identities of these individuals even as we speak.           And I

  14    imagine a week from now, two weeks from now, the Government

  15    will have identified additional minor victims.

  16                  And so, we believe that, based on the defendant's

  17    access to children, based on his conduct, based on the

  18    threatening nature that was evidenced and laid out in the

  19    letter brief, that the defendant is a danger to the

  20    community, Judge.

  21                  And I will just note specifically relating to the

  22    proposed bail package, I understand that defendant's family,

  23    his parents have offered to house him; essentially to

  24    password-protect their devices.        They even, in the latest

  25    filing by defense counsel, have essentially what -- how the
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 11 of 26 PageID: 39
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                               10


    1   Government reads it, have offered to get rid of any

    2   electronic devices in their house or computers.           That would

    3   be good, if the Court were inclined to potentially release

    4   him, but there's simply -- cannot be a guarantee here that

    5   the defendant will not get his hands on an electronic device

    6   from someone.         There just -- there can't be.   Without being

    7   monitored through continued detention, there's simply no way

    8   to ensure the safety of the community as it related to this

    9   conduct.

  10                  And, again, the Government pointed out in our

  11    letter brief, that in terms of danger to the community, it

  12    doesn't necessarily mean somebody who is causing physical

  13    danger in the sense of there's no allegation here to date

  14    that the defendant had any kind of intercourse or in-person

  15    relationship with these children.         This isn't a case

  16    involving a firearm or some other kind of case where the

  17    Court may find a danger to the community.

  18                  But we will note, as we pointed out in our letter

  19    brief, there have been instances before in other cases where

  20    even nonphysical harm has been found to be a danger to the

  21    community.        And so the -- that case was especially

  22    illustrative of the point that even in a scenario like this

  23    where the harm here, Judge, has been done over the Internet,

  24    over social media applications, and social media platforms is

  25    real harm and is a real danger.
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 12 of 26 PageID: 40
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                 11


    1                 And so we really hope the Court will keep that in

    2   mind, because of the circumstances of the facts here.

    3                 And so we don't -- we believe that what's also

    4   critically important in the Court's analysis regarding danger

    5   is that this is a presumption case, Judge.           This is a

    6   presumption of detention here.           The defendant must rebut it.

    7   We simply do not believe that his bail package has come

    8   anywhere close to adequately rebutting the presumption of

    9   detention here.

  10                  And so we believe we've met our burden to show that

  11    he's a danger to the community.           And I'll just note before I

  12    conclude, regarding risk of flight, and the Government

  13    outlined a few different scenarios in our letter brief

  14    regarding why we believe he is a risk of flight, and I'll

  15    just note them on the record, the important parts.            Count 1,

  16    Judge, in the complaint, carries a mandatory minimum sentence

  17    of 15 years in prison, a maximum potential sentence of 30

  18    years in prison.           Count 3 carries a mandatory minimum of five

  19    years in prison and a potential maximum sentence of 20 years

  20    in prison.        Those are tremendously high numbers, Judge.         That

  21    would be an incentive for anyone to flee, quite frankly.

  22                  And so, here, the defendant, if he is released,

  23    like the factual scenarios laid out in our letter brief, he

  24    would potentially have the means to flee, if he decided that

  25    was something he wanted to do.           And so I think that's
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 13 of 26 PageID: 41
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                  12


    1   something the Court should consider.

    2                 We understand he has no criminal record, and, of

    3   course, better that than to have a criminal record.             We

    4   recognize that.          We understand that.     The Government doesn't

    5   reflexively ask for detention in every case.             We wouldn't

    6   even potentially argue that a defendant with no record would

    7   be a flight risk, except in this case, Judge, we think that

    8   somebody who has no interaction with the criminal justice

    9   system might be even more of a flight risk because of the

  10    fact that this is such a strong case with such high potential

  11    penalties, that the defendant, if he's released, we

  12    understand the package is proposing that he wear an ankle

  13    bracelet, but, again, we cited in our letter brief that an

  14    ankle bracelet is not a be-all/end-all.             It's a good tool to

  15    use to have someone's location, but those ankle bracelets can

  16    be cut.

  17                  And we believe, again, that by a preponderance of

  18    the evidence, we've demonstrated that the defendant would be

  19    a risk of flight if he's released.             The proposed package that

  20    his attorney has sent to Pretrial and to the Court, in our

  21    view, is insufficient, and we concur, Judge, with Pretrial

  22    Services, who is also recommending detention.

  23                  And so, again, because this is a presumption case,

  24    we don't believe the defendant has adequately rebutted that

  25    presumption.         We concur with Pretrial Services.      And because
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 14 of 26 PageID: 42
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                     13


    1   he is a danger to the community and a flight risk, we ask

    2   that you detain him -- order him detained pending the outcome

    3   of this case.

    4                 THE COURT:         Thank you.

    5                 Mr. Zegas, would you like to be heard?

    6                 MR. ZEGAS:         I would appreciate that, Your Honor.

    7                 THE COURT:         Sure.

    8                 MR. ZEGAS:         Let me note at the outset that the

    9   defendant objects to firstly, everything that was just said

  10    by the U.S. attorney.              Under the Bail Reform Act, the defense

  11    is permitted specifically to make proffers, but there is no

  12    correlative right for the Government to do so.              And that's

  13    just what Your Honor had heard here when references were made

  14    to children, they said by and to children, acts taken.                That

  15    would be hearsay.              We have no means of cross-examining what

  16    was said.       But the Bail Reform Act specifically provides that

  17    we do have a right of cross-examination and proffers render

  18    that meaningless.              This is not a case where an indictment has

  19    been returned and a grand jury has made a finding of probable

  20    cause.      So the State wants to contend, as it has -- the

  21    Government wants to contend, as it has, I would submit that

  22    they must produce witnesses that are subject to examination

  23    by the defense for their reliability, ability to relate

  24    details and narrate.              And it's not been done.

  25                  This particular defendant has an absolute clean
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 15 of 26 PageID: 43
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                 14


    1   record, and I would note that there's some things that were

    2   said in the Pretrial Services report which need correction,

    3   because they're not accurate.       For example, Pretrial Services

    4   says that the defendant has resided at 140 -- Avenue since

    5   2014, but he actually has resided there since 2012.

    6                 It also references that his last trip abroad was to

    7   Saint Thomas in 2011 -- there was actually 2007.

    8                 And then I would note that with respect to his

    9   family ties to California, he has a sister there.           And

  10    Pretrial Services report states that she's been there since

  11    2012.     But Steven has never visited her, as the report

  12    suggests.

  13                  He has suffered from Tourette's Syndrome, and he

  14    sought out a therapist, which would prescribed the drug

  15    Risperdal, which was a dangerous drug.         And he experienced

  16    side effects for one to two years which are apparently common

  17    to issues with the drug.       And he recovered some money as a

  18    result a lawsuit instituted by J -- against J & J.            And that

  19    is part of what is seen in his checking account.

  20                  I'd also note that to the extent that he has money

  21    in his savings or checking accounts, he would be willing to

  22    put that into trust so that there -- not have access to it

  23    and could not use it for flight, as the Government seems to

  24    be suggesting he might be encouraged to do.

  25                  The defendant, we would propose, that more than
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 16 of 26 PageID: 44
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                               15


    1   sufficient means exist to protect the -- against the risk of

    2   flight and the safety of the community.          And what we would

    3   suggest is that Steven be released into the custody of his

    4   parents, Mr. Sheldon and Mrs. Regina Brooks, and that they

    5   co-sign a bond in an amount to be determined by this Court,

    6   which they would be willing to do and Steven would be willing

    7   to do the same.          So it would be a financial interest in

    8   ensuring that his parents keep him here.          And I would note

    9   that Pretrial Services found that -- they met -- they were

  10    appropriate guardians --

  11                  And we would submit that Steven would reside in his

  12    parents' home in Livingston, subject to electronic

  13    monitoring.        And as I noted, he's never been accused of a

  14    crime in his life before.          That he prohibited from accessing

  15    any electronic devices or having any access to the Internet

  16    or possess any illicit materials.

  17                  He has an expired passport, which he would

  18    surrender.

  19                  And I noted Pretrial Services has conducted an

  20    investigation into the parents as third-party custodians and

  21    found they were appropriate candidates.

  22                  Initially, Mr. Brooks, the father, Sheldon, was

  23    said to be unwilling to remove all computers and

  24    Internet-connected devices.          But initially indicated a

  25    willingness to password-protect everything.          Since then, he
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 17 of 26 PageID: 45
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                              16


    1   has agreed that if need be, he'll remove all computers and

    2   Internet-corrected devices to the Internet from the home, so

    3   there would be nothing there that Steven could access.

    4                 The Pretrial Services report said they had

    5   conducted on March 10th of this year an investigation and

    6   found that Steven has no history of charges.

    7                 If confined to the home under the care and custody

    8   of his parents, we would suggest that Steven be isolated in

    9   the home except for medical treatment, court appearances, and

  10    conferences with counsel and that he be placed on an

  11    electronic bracelet.

  12                  We also submit that Mr. Brooks should be barred

  13    from communicating through any Internet service or any social

  14    network and that his father would ensure that any

  15    Internet-connected devices, even stuff outside the home,

  16    would be password-protected.

  17                  And Mr. Brooks, the father, and the mother and

  18    Steven would agree that there should be mandatory monitoring

  19    any electronic devices, inside the home, outside the home, no

  20    matter where.         Pretrial Services could keep careful track on

  21    what he's doing.

  22                  We also submit that there should be a prohibition

  23    of the possession of any material depicting any form of

  24    sexually explicit conduct and that Mr. Brooks' passport be

  25    surrendered.
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 18 of 26 PageID: 46
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                              17


    1                 I would note that under the law, whether --

    2   determining if Mr. Brooks will pose a flight risk -- nature

    3   and circumstance of the offense charged, the weight of the

    4   evidence against the person, the history and characteristics

    5   of the person, and the nature and seriousness of the danger

    6   to any person or the community that would be posed, were

    7   Steven to be released.         Factors 3 and 4 are easily satisfied

    8   by the willingness of Steven's parents to support and

    9   supervise him and to agree to a combination of restrictive

  10    conditions that would ensure that he would not be risk of

  11    flight or danger.

  12                  Steven spent his entire life in the state of New

  13    Jersey.      He has never had any criminal convictions or

  14    arrests.       And aside from family vacations taken with his

  15    family -- taken as a child, he's not traveled extensively

  16    outside the country, but for a trip to Saint Thomas in 2007

  17    with his high school basketball team.

  18                  As noted, his passport is current expired.

  19                  And though he has a sister in California, he's

  20    never visited her.

  21                  I would submit that all of these things safeguard

  22    against any risk that the defendant will pose a flight risk.

  23                  Now, with respect to the Government's contention

  24    that Steven poses a danger to the community, I would note

  25    that the offense is charged -- and as I said, I don't think
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 19 of 26 PageID: 47
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                              18


    1   they've been properly raised because many facts have been

    2   raised by proffer -- there were entirely Internet-based.

    3   There's no history of evidence of Mr. Brooks attempting any

    4   type of crime in a nonvirtual space.          And release of him into

    5   the parents' home, given the restrictions that would be

    6   imposed, would suggest that he is not at all a risk of

    7   flight.      And his parents will ensure that his presence in the

    8   home will safeguard the interests of the community and

    9   prevent Mr. Brooks from interacting with the public at all,

  10    because he has no means of communicating under the proposal

  11    that we're making.

  12                  And with removal of all devices, I don't see what

  13    risk there is.          You know, the Government contends that

  14    there's this enormous risk, but he doesn't -- will not have

  15    access to a means of communication.          And he would need to

  16    have that in order to endanger the community in the way that

  17    the Government suggests that he would.          And there's really no

  18    grounds for that -- rational grounds for that belief.

  19                  So I would submit that, given our proposals, which

  20    are highly detailed, which isolate Steven, which require that

  21    he be monitored, like ankle monitor and by his parents and

  22    they have no means of communication, more than satisfy any

  23    concern that he would pose a danger to the community or a

  24    risk of flight.

  25                  And I would ask that Your Honor set bail in an
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 20 of 26 PageID: 48
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                   19


    1   amount that you believe to be sufficient to ensure the

    2   interests that the Court has, were to release him.

    3                 Thank you.

    4                 THE COURT:       Thank you very much.

    5                 MR. ZEGAS:       My pleasure.

    6                 THE COURT:       All right.     Well, I have -- not that it

    7   matters to anyone -- certainly agonized over the -- this type

    8   of case, and this decision, this request for release under

    9   18 U.S.C. 3142.

  10                  But after very carefully reading everything, I

  11    am -- I conclude the defendant poses a grave danger to the

  12    community, specifically to children; perhaps to others.

  13                  And I also believe that under the totality of the

  14    circumstances here, putting together the defendant's lack of

  15    criminal record -- usually it works the other way -- and the

  16    strength of the evidence, as set forth by the Government, and

  17    the amount of time that the defendant is facing, that there

  18    is a genuine risk of flight.           When someone is -- you know, is

  19    facing those kinds of penalties -- not saying that he'll be

  20    convicted; I am not saying that that will -- you know, that

  21    those will be the penalties -- but one could argue there's

  22    not much -- there's not that much of a downside to cutting a

  23    bracelet and trying to, you know, flee.              And then once doing

  24    that, if we assume that -- and I have no -- this is just

  25    assumption, the defendant has some kind of -- "perhaps" is
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 21 of 26 PageID: 49
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                               20


    1   not the right word -- compulsion to be involved in these

    2   kinds of activities, could be very dangerous to the

    3   community.

    4                 The charges are child pornography, also recruitment

    5   of members to send sexually explicit images.          Apparently, as

    6   the prosecution said that when some of the alleged victims

    7   tried to cut off communication, there were threatening

    8   messages sent to them to get more images.          And in a sense --

    9   and actually in the law, this is akin in some ways to a crime

  10    of violence.

  11                  Two of the three charges carry a rebuttable

  12    presumption of detention.       It's production of child porn,

  13    18 U.S.C. § 2251(a) and also 18 U.S.C. 3142(e)(3)(E) and (A),

  14    and in mailing the child pornography, 2252 --           and I conclude

  15    that the defendant has not adequately rebutted the

  16    presumption of detention, looking at the nature and the

  17    circumstances of the offense and the history and

  18    characteristics of the defendant.

  19                  The package, although substantial -- and I

  20    certainly would say that the defendant's -- and counsel --

  21    have done hard work to come up with the best package

  22    possible, but I am not satisfied that it reasonably

  23    assures -- or addresses the flight risk.          And I think -- I

  24    think it would be improper not to address that.

  25                  And I do note that Pretrial Services, after
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 22 of 26 PageID: 50
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                    21


    1   initially taking the position they want to investigate the

    2   situation, I'm going to rely to some extent on their

    3   expertise, has recommended that bail not be set in this case;

    4   the defendant be detained.       It seems the allegations are

    5   strong.

    6                 Defendant was a school teacher and worked around

    7   minors.      He may have known some of the victims.       It could be

    8   that the location where he would be returning to is --

    9   there's some proximity to where some of the alleged victims

  10    are.     That concerns me in a lot of different ways, even in

  11    terms of everyone's safety, because these are such a loaded

  12    issue.

  13                  And the Bail Reform Act focuses on flight risk and

  14    safety of the community.       And the Act considers -- I think

  15    both lawyers said -- the nature of the offense, the weight of

  16    the evidence, the history and characteristics of the

  17    defendant, and the nature of the danger to the community.

  18    Obviously, the crimes charged carry statutory presumptions

  19    that suggest that no condition or combination of conditions

  20    could reasonably assure safety.        The kind of crimes are

  21    charged are -- the weight of the evidence seems strong.               The

  22    sheer number of the videos -- and I am not counting any of

  23    the things that Mr. Levin said that, you know, that may be

  24    discovered in the future; I'm just completely discounting

  25    that.     I am not saying that won't happen, and I understand
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 23 of 26 PageID: 51
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                              22


    1   it.

    2                 But so really what it boils down to is home

    3   confinement with his parents and password-protecting or

    4   may -- maybe now I see that, you know, eliminating the

    5   electronic devices, computers, and monitoring by the --

    6   admittedly through third-party custodians.

    7                 And those are sort of the standard kinds of things

    8   that might be set in a case where it was simply limited to

    9   someone downloading images on a computer.

  10                  But here there is more.    And when I think that, you

  11    know -- and if I heard Mr. Levin correctly -- I don't know if

  12    it's true -- I mean, it seems like with mandatory minimums,

  13    if conviction, of 15 and 5, and then maximum of 30 and 20,

  14    you know, those kinds of years -- and those kinds of things

  15    are -- I don't see that that could be ignored in terms of a

  16    flight risk.         And I think it's creative that Mr. Zegas talked

  17    about placing resources into a trust that might make it more

  18    difficult.

  19                  But without regard to how successful flight would

  20    be, I think the defendant still would have access to the

  21    sufficient resources to cut the bracelet.          I am not

  22    encouraging this, but if you are facing the kind of time that

  23    we're talking about in this kind of a thing, if we assume

  24    that the defendant is inclined as some kind of compulsion --

  25    and maybe that's the wrong thing to say or use, but I'm using
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 24 of 26 PageID: 52
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                  23


    1   my judgment and experience in the world, that I don't -- one

    2   could argue that it's not inconceivable that someone would do

    3   that, would take a chance.             I mean, they're already facing so

    4   much time.        And, you know, take off the monitoring equipment

    5   and go back to this very difficult, very troublesome

    6   activity.

    7                 Of course, that can be said in a lot of cases.

    8   These are special kinds of cases.             So my decision is based on

    9   the combination of danger and risk of flight and, really --

  10    really the combination of those together.             You know, in terms

  11    of -- electronic devices are so prolific in our society, that

  12    maybe something could be ordered from one of those online --

  13    like an Amazon thing or someone could, you know, drop off a

  14    burner phone or other things could happen and -- unless the

  15    defendant was being monitored or watched every minute of

  16    every day.

  17                  So I don't believe that what has been offered is

  18    enough to rebut the presumption.             And I'm going to find that

  19    the bail package proposed is insufficient.

  20                  And while I'm making that ruling, I am not

  21    absolutely convinced, although I'm almost absolutely

  22    convinced and strongly suspect that no condition or

  23    combination of conditions would reasonably address risk of

  24    flight and danger.             I'm going to find that the bail package

  25    being offered is -- proposed is insufficient, does not rebut
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 25 of 26 PageID: 53
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                                24


    1   the presumption.           And bail is denied.

    2                 If defendant and his advisors can somehow come up

    3   with a set of conditions -- and I can't imagine what they'd

    4   be and I am not an expert, and I can't -- I don't know what

    5   else, if anything, would be available -- and I am not trying

    6   to give anyone false hope, but I would be willing to consider

    7   them at that time.

    8                 That is my ruling.

    9                 Is there anything further?

  10                  MR. ZEGAS:       No, thank you, Your Honor.

  11                  MR. LEVIN:       No, Judge.   Thank you.

  12                  THE COURT:       All right.   I wish you all a good day

  13    and good luck.          Take care.

  14                  MR. ZEGAS:       Thank you, Judge.

  15                             (Conclusion of proceedings)

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 2:21-cr-00314-JMV Document 3-1 Filed 04/28/21 Page 26 of 26 PageID: 54
        |Bail Hearing
        |21-mj-09067, March 19, 2021
                                                                              25
        |Certification


    1                                  Certification

    2          I, SARA L. KERN, Transcriptionist, do hereby certify

    3   that the 25 pages contained herein constitute a full, true,

    4   and accurate transcript from the official electronic

    5   recording of the proceedings had in the above-entitled

    6   matter; that research was performed on the spelling of proper

    7   names and utilizing the information provided, but that in

    8   many cases the spellings were educated guesses; that the

    9   transcript was prepared by me or under my direction and was

  10    done to the best of my skill and ability.

  11           I further certify that I am in no way related to any of

  12    the parties hereto nor am I in any way interested in the

  13    outcome hereof.

  14

  15

  16

  17

  18     S/   Sara L. Kern                             21st of April, 2021

  19     Signature of Approved Transcriber                     Date

  20

  21
        Sara L. Kern, CET**D-338
  22    King Transcription Services
        3 South Corporate Drive, Suite 203
  23    Riverdale, NJ 07457
        (973) 237-6080
  24

  25
